Citation Nr: 0733534	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1995 to March 
2004.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2004 decision by the RO.

The veteran testified at a hearing held at the RO during 
August 2007 before the undersigned Board member.


FINDING OF FACT

The veteran has uncorrected 20/20 vision in both eyes.


CONCLUSION OF LAW

The veteran does not have an eye disability that was incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.


A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection, a VCAA notice letter was sent in April 2004, 
prior to the RO's November 2004 decision.  That letter 
informed the veteran of the evidence necessary to establish 
service connection.  She was notified of her and VA's 
respective duties for obtaining evidence.  She was asked to 
send information describing additional evidence for VA to 
obtain, and to send any medical reports that she had. 

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection must be denied.  Consequently, no 
rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of her private 
treatment and VA treatment.  She was afforded a VA 
examination relating to her claim for service connection for 
an eye condition during September 2004.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, as further discussed below, the Board 
finds that the evidence of record does not establish that the 
veteran has a current eye disability.

In her November 2004 notice of disagreement, her July 2005 
substantive appeal, and in her August 2007 testimony, the 
veteran contended that she is entitled to service connection 
for an eye condition because the cornea of her left eye was 
scratched by sand storms when she was stationed in the Sinai 
Peninsula, Egypt, during 1999.  She has stated that her 
eyesight worsened after 1999 while she was still in service, 
and that she underwent corrective Lasik surgery in 2003.  

At the September 2004 VA examination of the veteran's eyes, 
no reported complaints of symptoms of eye problems were 
noted.  The examiner's objective findings were that the 
veteran's visual acuity was normal at 20/20 uncorrected in 
each eye; no diplopia was present; and no visual field 
deficit was present.  The examiner diagnosed normal post 
Lasik eye examination without subjective symptoms on 
examination.  

At the August 2007 hearing the veteran testified that there 
was nothing currently wrong with her (left) eye now.  She 
stated that sometimes it would be dry and she would use eye 
drops.  However, the Lasik surgery had corrected prior 
serious symptoms that she had experienced such as blurriness 
and stressing.  










	(CONTINUED ON NEXT PAGE)


Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection 
for a disorder of the eyes.  

ORDER

Service connection for an eye condition is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


